Citation Nr: 1742906	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  10-43 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina
 
 
THE ISSUES
 
1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for skin disease.  
 
2.  Entitlement to service connection for a right shoulder disorder.  
 
3.  Entitlement to service connection for an elbow disorder.  
 
4.  Entitlement to service connection for a low back disorder.  
 
5.  Entitlement to service connection for a knee disorder.  
 
6.  Entitlement to service to connection for a left ankle disorder.  
 
7.  Entitlement to service connection for a  foot disorder.  
 
8.  Entitlement to service connection for a pulmonary disorder.  
 
9.  Entitlement to service connection for a heart disorder.  
 
10.  Entitlement to service connection for acid reflux disease.  
 
11.  Entitlement to service connection for headaches to include secondary to a head injury.  
 
12.  Entitlement to a total disability rating due to unemployability caused by service-connected disabilities.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
Harold A. Beach, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1970 to March 1972 to include service in the Republic of Vietnam. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in Winston-Salem, North Carolina.  In October 2014, the Veteran testified before the undersigned.

In January 2015, the Board remanded the case.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. denied the claims noted on the title page.  

In its January 2015 remand, the Board directed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a general medical examination by an appropriate physician examiner in order to address the etiology of any diagnosed disorder involving the elbows, knees, right shoulder, low back, feet, left ankle, lungs, head (to include headaches), sleep apnea, acid reflux, and skin.  The Board also directed the AOJ to schedule a separate cardiologic examination.  
 
In February 2016 and April 2017, the Veteran was examined by a VA Physician's Assistant and Family Nurse Practitioner, respectively.  With the exception of those for heart disease and headaches (which are addressed below), the examinations were generally full and complete and consistent with the medical evidence on file.  They included a review of the record and opinions with rationale and citations to recent medical literature.  Therefore, despite the fact that the examinations were not performed by a physician, the performance of those examinations essentially complied with the Board's remand instructions.  Neither the Veteran nor his representative has contended, or presented evidence that they would affect the essential fairness the adjudication.  Accordingly, the Board finds that the failure to have those examinations performed by a VA physician was harmless error and resulted in no prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268 (1998).  Under such circumstance, further development would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant.  Accordingly, such development will not be ordered.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).
 
In October 2014, the Veteran had a hearing at the RO before the undersigned.   

The claims of service connection for a heart disorder and headaches, to include residuals of a head injury, and the claim of entitlement to individual unemployability benefits are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
 
 
FINDINGS OF FACT
 
1.  In an unappealed December 2006 rating decision VA denied entitlement to service connection for skin disease.
 
2.  Evidence associated with the record since the December 2006 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disease. 
 
3.  A right shoulder disorder, including arthritis, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service or to a disability for which service connection has already been established.  
 
4.  An elbow disorder, including arthritis, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service or to a disability for which service connection has already been established.  
 
5.  A low back disorder, including arthritis, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service or to a disability for which service connection has already been established.  
 
6.  A bilateral knee disorder, including arthritis, was first manifested many years after service, and the preponderance of the evidence is against a finding that such a disorder is in any way related to service or to a disability for which service connection has already been established.  

7.  A left ankle disorder, including arthritis, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service or to a disability for which service connection has already been established.  
 
8.  A bilateral foot disorder, including arthritis, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service or to a disability for which service connection has already been established.  
 
9.  Pulmonary hypertension was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service or to a disability for which service connection has already been established.  
 
10.  A disorder manifested by acid reflux to include gastroesophageal reflux disease was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service or to a disability for which service connection has already been established.  
 
 
CONCLUSIONS OF LAW
 
1.  The December 2006 rating decision which  entitlement to service connection for skin disease, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).
 
2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for skin disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).
  
3.  A right shoulder disorder, including arthritis, is not the result of disease or injury incurred in or aggravated by service, and arthritis of the shoulder may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).  
 
4.  The Veteran does not meet the criteria for secondary service connection for a right shoulder disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2016).  
 
5.  A low back disorder, including arthritis, is not the result of disease or injury incurred in or aggravated by service, and lumbar arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.  
 
6.  The Veteran does not meet the criteria for secondary service connection for a low back disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.310.  
 
7.  Bilateral knee disorders, including arthritis, are not the result of disease or injury incurred in or aggravated by service, and arthritis of the knees may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.  
 
8.  The Veteran does not meet the criteria for secondary service connection for a disorder of either knee.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.310.  
 
9.  A left ankle disorder, including arthritis, is not the result of disease or injury incurred in or aggravated by service, and left ankle arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.  
 
10.  The Veteran does not meet the criteria for secondary service connection for a left ankle disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.310.  
 
11.  Bilateral foot disorders, including arthritis, are not the result of disease or injury incurred in or aggravated by service, nor may arthritis of the feet be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.  
 
12.  The Veteran does not meet the criteria for secondary service connection for a foot disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.310.  
 
13.  Pulmonary disease is not the result of disease or injury incurred in or aggravated by service nor is it proximately due to or aggravated by a disease for which service connection has already been established.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.310.  
 
14.  A disorder manifested by acid reflux to include gastroesophageal reflux disease is not the result of disease or injury incurred in or aggravated by service nor is it proximately due to or aggravated by a disease for which service connection has already been established.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.310.  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.  
 
In July 2008 and December 2009, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims. VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims.  In May 2017, the Veteran, through his representative, informed the Board that he had no additional evidence to submit.  Accordingly, with the exception of service connection for heart disease, headaches, and entitlement to a total disability evaluation based on individual unemployability, the Board will proceed to the merits of the appeal.  

The Veteran contends that his multiple disabilities are the result of service or his service-connected disabilities.  For example, during his October 2014 hearing, the Veteran testified that that his skin disease was primarily the result of his exposure to Agent Orange in the Republic of Vietnam.  He contended that his right shoulder, elbow, low back, knee, left ankle and foot disorders were the result an altered gait and multiple falls caused by his service-connected right ankle fracture residuals   He reported that his right shoulder disorder was also the result of the recoil he experienced firing various weapons in service.  He testified that his acid reflux disease or gastroesophageal reflux disease  was the result of bad food which he had ingested during his service in Vietnam.  Therefore, he maintained that service connection was warranted.  However, after carefully considering the Veteran's claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against these claims.  
 
The Veteran is competent to report his symptoms and what he experienced during and since his separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing acid reflux to include gastroesophageal reflux disease, or any pulmonary, right shoulder, elbow, low back, knee, left ankle and/or foot disorder.  The question of an etiologic relationship between any current problems and service or a service-connected disability involves a medical issue.  Thus, the question of the etiology of these disorders may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Not only are the claimed disorders uncorroborated by the evidence in the service; they are contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  
 
Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 
 
For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303. 
 
Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  
 
For certain disabilities, such as arthritis (degenerative joint disease), service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  
 
The foregoing regulations notwithstanding, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

In addition, service connection may be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310.  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Id. 

In this case, the Veteran has a 90 percent combined rating for the following service-connected disabilities:  posttraumatic stress disorder, evaluated as 70 percent disabling; obstructive sleep apnea, evaluated as 50% disabling; diabetes mellitus, type II, evaluated as 20 percent disabling; residuals of a right ankle sprain, including degenerative arthritis, evaluated as 20 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; and erectile dysfunction, evaluated as noncompensable.  
 
The Veteran's Social Security records show that from 1972 to 2000, he was a material handler in a factory.  He drove a forklift and lifted and carried boxes weighing between 50 and 150 pounds.  
 
During his VA examination in February 2016, it was noted that the Veteran had worked at a cotton mill as a doffer for 6-7 years, at Scotland Container (a box factory) operating the slitter, Waverly Mills packing spools of thread, and for the City of Gibson as the meter reader. 
 
Skin Disease
 
For certain disabilities, service connection may be presumed when the Secretary of VA determines that they are the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309.  Those disabilities include, but are not limited to, chloracne, provided that chloracne was manifested to a degree of at least 10 percent during the period following the last exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  However, a presumption of service connection for a particular disability based on exposure to Agent Orange does not attach to other skin disorders, unless specifically so determined by the Secretary of VA.  Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  
 
Veterans who served in the Republic of Vietnam are presumed to have been exposed to Agent Orange 38 C.F.R. § 3.307(a)(6)(iii).

A review of the record discloses that this is not the Veteran's first claim entitlement to service connection for skin disease.  That claim was initially denied  by VA in December 2006.  The Veteran was notified of that decision, as well as his appellate rights.  However, he did not perfect a timely appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2006).  The Veteran now seeks to reopen that claim.  
 
In December 2006, the evidence on file consisted of service medical and personnel records, VA medical records reflecting the Veteran's treatment from December 1977 through August 2006, the report of a July 1985 Agent Orange protocol examination, and records reflecting the appellant's treatment at Scotland Memorial Hospital in 2001.  This evidence showed that in service in March 1971, the Veteran had been treated for hidradenitis suppurativa.  However, there were no findings that such disability had been chronic in nature, as there were no further findings of a skin disorder during the remainder of service or following his discharge.  The report of the Veteran's service separation examination was negative for any complaints or clinical findings of a skin disorder of any kind.  
 
Although the Veteran was presumed to have been exposed to Agent Orange in Vietnam, there is no evidence that he had chloracne or other skin disease as a result of that exposure.  An unspecified skin disease was reported on the Veteran's VA active problem list as having been diagnosed in November 2004.  However, there was no competent evidence of a nexus between that disease and any event in service.  Absent any findings of a chronic identifiable skin disease in service or of a nexus between the post-service skin disease and service, the Veteran did not meet the criteria for service connection.  Accordingly, the claim was denied; and, as noted above, that decision became final 
 
Generally, a claim which has been denied by a final rating decision  may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.
 
New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  
 
If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the Veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).
 
In considering the Veteran's request to reopen the claim, the Board recognizes that the RO reopened the claim and reviewed it on a de novo basis.  However, that determination is not controlling on the Board.  Regardless of the RO's action, the Board must make its own determination as to whether the claim has been reopened.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
 
Evidence added to the record since the December 1986 decision includes the transcript of his October 2014 hearing, reports of VA examinations performed in February 2016 and April 2017, and records reflecting the Veteran's VA treatment through April 2017.  Such evidence is new in the sense that it has not previously been before VA.  Although it shows the presence of a chronic, identifiable skin disorder, diagnosed primarily as dermatitis, there remains no evidence linking any currently diagnosed skin disorder to service.  Dermatitis is not a disorder which is presumed to be the result of Agent Orange exposure, and there is no competent evidence that it is so related.  Moreover, there is no competent evidence that the dermatitis is a continuation of or otherwise related to the inservice diagnosis of the hidradenitis suppurativa.  In addition, the evidence is negative for any findings that the Veteran's dermatitis is related to any service-connected disabilities.   Indeed, following the most recent VA examinations and reviews of the record, two different examiners concurred that it was less likely than not that the Veteran's skin disease was related to service.  There is no competent medical opinion to the contrary.  As such, the additional evidence does not relate to an unestablished fact necessary to substantiate the claim.  It is, essentially, cumulative or redundant of the evidence on file in December 2006.  Even when considered with the evidence previously of record, the additional evidence does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disease.  As such, it is not new and material; and, therefore, it is sufficient to reopen the claim.  

The Right Shoulder 

The service treatment records, to include the Veteran's June 1970 service entrance examination and March 1972 service separation examination reports, are negative for any complaints or clinical findings of a right shoulder disorder.  Such a disorder, diagnosed primarily as degenerative arthritis was first manifested many years after service.  

In August 1996, the Veteran complained of right shoulder pain radiating from his neck, and the diagnosis was cervical radiculitis.  A chronic, identifiable right shoulder disability, diagnosed as tendonitis or bursitis, was first manifested in a December 2004 report from a private examiner, R. J. Z., M.D.  In October 2006, X-rays of the right shoulder revealed degenerative joint disease.  

The normal medical findings at the time of the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Following VA examinations in February 2016 and April 2017, the examiners found that the Veteran's right shoulder disorder, diagnosed primarily as arthritis, had been manifested since 2007.  The appellant was noted to have undergone surgery in 2011.  Although the Veteran now has a chronic, identifiable right shoulder disability, there is no competent evidence to support the Veteran's contention that a right shoulder disorder is in any way related to service or to any service-connected disability.  In fact, the two VA examiners concurred that the Veteran's current right shoulder disability was neither manifested in service nor caused nor aggravated by a service-connected disorder.  Rather, they found the Veteran's right shoulder disability to be consistent with the cumulative results of occupational overuse and wear and tear on the joints.

Because a chronic, identifiable right shoulder disability was not demonstrated inservice, because right shoulder arthritis was not manifested until many years after service, and because there is no evidence of a nexus between a right shoulder disorder and either service or a service-connected disability, the Veteran does not meet the criteria for service connection on a direct, presumptive, or secondary basis.  Accordingly, service connection is not warranted.  

The Elbows 

The Veteran's service treatment records, and the reports of his June 1970 service entrance examination and his March 1972 service separation examination, are negative for any complaints or clinical findings of a disorder of either elbow.  Such a disorder, diagnosed primarily as degenerative arthritis, was first manifested many years after service.  

During the Veteran's July 1985 Agent Orange protocol examination, he complained of cramps in his arms.  There were no findings of a disorder of either elbow.  

Chronic, identifiable elbow disabilities were not diagnosed until many years later.  In January 2015, the Veteran reported that he had fallen the previous September and had experienced intermittent left elbow pain and swelling since that time.  X-rays revealed enthesopathy at the left elbow triceps tendon insertion.  

During the VA examinations in February 2016 and April 2017, the Veteran stated he had not had a specific injury to the right elbow.  He reported that it began hurting around 2005.  Degenerative arthritis was documented in each elbow no earlier than 2007 on the right and no earlier than 2014 on the left.  Imaging studies revealed chronic, common extensor and flexor tendon injuries in the right elbow with an olecranon spur in December 2007 and enthesopathy triceps tendon insertion in the left elbow in January 2015.  Additional diagnoses of the right elbow were olecranon bursitis, with a date of diagnosis of 2008 and lateral epicondylitis, with a date of diagnosis of January 2016.  Again, the examiners concurred that it was less likely than not that the Veteran's elbow disorders had been incurred in or caused by an inservice injury, event, or illness or that they were proximately due to or the result of a service-connected disability.  

The examiners found that not only had the Veteran's elbow disabilities occurred many years after service, the evidence showed that there were other risk factors including, but not limited to: Older age, obesity, joint injuries, genetics and certain occupations with tasks that required repetitive stress on particular joints.  The 2017 VA examiner acknowledged that the Veteran's elbow disabilities could come from an acute injury, but both examiners stated that the disorders were more likely due to repetitive use injuries, such as heavy lifting during jobs the Veteran had after service.  In addition, the examiners concurred that the Veteran's elbow disabilities were not due directly or indirectly with his service-connected diabetes mellitus, degenerative joint disease, or PTSD.  To date, the Veteran has not submitted any competent evidence to refute those opinions.  

In sum, the preponderance of the evidence is against the Veteran's claim for an elbow disorder.  Not only was a chronic, identifiable elbow disability not manifested for many years after service, there is no evidence of a nexus between any elbow disorder and either service or a service-connected disability.  Indeed, the most recent VA examiners concurred that the Veteran's elbow disorders were due to other risk factors applicable to the claimant years after service to include older age, obesity, and repetitive, job-related stress.  The Veteran has presented no competent evidence to the contrary.  Therefore, the Board finds the preponderance of the evidence is against the Veteran's claims, and the that the Veteran does not meet the criteria for service connection on either a direct, presumptive, or secondary basis.  Accordingly, entitlement to service connection for any elbow disability is not warranted.  The appeal is denied.  

The Low Back 

The Veteran's service treatment records, and the reports of his June 1970 service entrance examination and his March 1972 service separation examination, are negative for any complaints or clinical findings of a low back disorder.  Such a disorder, diagnosed primarily as degenerative arthritis was first manifested many years after service.  

In July 1980, the Veteran reported a week and a half of low back pain.  No back disorder or disease involving the spine was found.  

During VA treatment in May 2005, it was noted that the Veteran had low back arthritic pain, and in October 2007, his active problem list included low back pain.  April 2007 X-rays confirmed the presence of degenerative joint disease in his thoracic spine. 

During a February 2016 examination the Veteran stated that he did not have a specific injury to the back and was not seen for back pain while on active duty.  He stated that he might have injured it in the late 70s or early 80s when he picked up a riding mower and put it on a truck.  Imaging confirmed the presence of thoracolumbar arthritis. The diagnoses were lumbar degenerative disc disease with February 2007 as the date of diagnosis, and right side sciatica with 2008 as the date of diagnosis.  

The examiner opined that it was less likely than not that the Veteran's low back disability had been incurred in or was caused by an in-service injury, event, or illness.  The examiner also opined that it was less likely than not that any low back disorder was proximately due to or the result of a disability for which service connection has already been established.  The examiner found that the first mention of back pain in the medical records dated from February 2007.  The examiner found no evidence in the available service treatment records to suggest the Veteran sustained a back injury while on active duty or that he had been seen for sciatic nerve pain.  The Veteran's risk factors for his back disorder included, but were not limited to, aging, smoking cigarettes, obesity, injuries, and heavy physical work (such as repeated heavy lifting).  Such repetitive action was noted to be consistent with the Veteran's series of physically demanding occupations after separation from active duty.  The examiner stated that there was no evidence that posttraumatic stress disorder or diabetes caused lumbar degeneration or sciatica.  She found it is less likely than not that the lumbar disorder was the result of or was incurred by the service-connected degenerative joint disease of the ankle. 

During his April 2017 VA examination, the Veteran stated that his back problem began in about 2008, because he was losing his balance and falling.  He denied ever suffering a direct injury to his back.  Lumbar imaging included a CT scan in December 2016.  It showed a transitional vertebra at S-1 and multi-level degenerative changes in the lumbar spine.  Following the examination, the diagnoses were degenerative arthritis of the thoracolumbar spine and spinal stenosis.

The VA examiner found that back pain had not been diagnosed until 2007, i.e., years after the Veteran's separation from service in 1972.  The examiner also found that there was no evidence of back pain reported proximal to the Veteran's military separation.  The examiner stated that in general, osteoarthritis happened as people got older.  She noted that younger people could get osteoarthritis from an injury or joint trauma or due to a genetic defect involving cartilage.  The examiner found, however, no evidence that the Veteran had sustained a back injury in service.  The examiner noted that osteoarthritis occurred more often among people who were overweight or who had jobs or participated in sports that put repetitive stress on certain joints.  The examiner stated that the Veteran had worked in a cotton mill after military separation and that he was morbidly obese.  The VA examiner found no physiological nexus between the Veteran's low back disorder and his service connected erectile dysfunction, diabetes, diabetic peripheral neuropathy, and/or posttraumatic stress disorder.  Regarding the claimant's service connected right ankle the examiner suggested that other variables played a larger role in the development of the Veteran's low back disorder, e.g., age, occupational history, lifestyle, and habitus.

The foregoing evidence shows that the Veteran's lumbar arthritis was first manifested many years after service.  Not only are the service medical records negative for any complaints or clinical findings of a low back disorder, the most recent VA examiners concur that it is unrelated to service.  While they note that arthritis may develop following an injury, the Veteran acknowledges that he did not injure his back in service.  The examiners state that arthritis is, generally, a function of aging, and that the Veteran demonstrated additional risk factors for arthritis, including excess weight and heavy physical work after service.  Moreover, the examiners found that the Veteran's back disability is unrelated to his service-connected posttraumatic stress disorder, diabetes, lower extremity diabetic peripheral neuropathy, erectile dysfunction, or right ankle disorder.  With respect to the right ankle, the April 2017 examiner found that the combination of the Veteran's age, occupational history, lifestyle, and habitus outweighed the potential musculoskeletal effects of his service connected right ankle disorder.  The examiners reached their opinions following examinations of the Veteran and a full review of the record.  The appellant has submitted no competent evidence to the contrary.  

For these reasons, the Board finds the preponderance of the evidence against entitlement to service connection for a back disorder.  A chronic, identifiable back disability was simply not manifested until many years after service, and there is no competent evidence of a nexus to service or to a service-connected disability.  Therefore, the Veteran does not meet the criteria for service connection on a direct, presumptive, or secondary basis.  Accordingly, service connection is not warranted.  

The Knees 

The Veteran's June 1970 service entrance examination was negative for any complaints or clinical findings of a knee disorder of any kind.  In August 1971, he complained of right knee pain.  There was no diagnosis and no further complaints or clinical findings of knee problems for the remainder of the Veteran's service.  During the claimant's March 1972 service separation examination his lower extremities were found to be normal.  

VA records, dated in February 2005, show that the Veteran reported a history of left knee pain.  X-rays of the Veteran's left knee were normal.  In March 2005, there was a report of left knee degenerative joint disease, and in December 2005, his active problem list included left knee arthralgia.  In March 2007, it was noted that X-rays of the Veteran's knees showed small patellar spurs.

In January 2011, the Veteran, again, reported right knee pain.

During his February 2016 VA examination, the Veteran denied a specific injury to the knees.  He stated that when they took the weight off his right ankle, his knee started hurting.  The appellant described moderate tearing pain across the bottom of the knee and in the back, maybe twice a month, which lasted about a day.  The examiner noted that diagnostic testing had confirmed the presence of arthritis, and following the examination, the diagnosis was degenerative arthritis.  The examiner noted that in October 2010, the Veteran had been found to have right knee medial osteoarthritis.

Following the examination and a review of the record the VA examiner opined that it was less likely than not that a knee disorder had been incurred in or was caused by an in-service injury, event, or illness.  The examiner also found that a knee disorder was not proximately due to or the result of a disability for which service connection has already been established.  The examiner found no evidence in the service treatment records that the Veteran ever injured or was treated for a knee disorder.  The Veteran did not complain of left knee pain until February 2005.  X-rays showed no abnormality.  The Veteran complained of knee pain again in February 2007.  Imaging of both knees showed patella spurs.  It was noted that medial osteoarthritis right knee was shown in October 2010.  The examiner opined that the Veteran's knee disorders were not service related.  The examiner stated that there were factors that could increase the risk of osteoarthritis and that they applied to the Veteran.  These included older age, obesity, joint injuries, genetics and certain occupations with tasks that require repetitive stress on particular joints.  The VA examiner concluded that it was less likely than not that the right knee degenerative joint disease was related to the Veteran's service-connected right ankle disorder.  The examiner further opined that there was no evidence that posttraumatic stress disorder or diabetes caused or resulted in degenerative joint disease.

During his April 2017 VA examination, the Veteran stated that he began experiencing right knee pain in about 2000 when his right ankle was fractured and he was issued a firm brace that went from his right shoe to his knee.  He reportedly developed right knee swelling.  It was reported that left knee pain began after a fall in approximately 2010.  Imaging documents, dated in April 2016, revealed mild degenerative changes in each knee.  Following the VA examination, the diagnosis was bilateral knee joint osteoarthritis.  The date of diagnosis was in April 2016.  The examiner opined that it was less likely than not that bilateral knee arthritis was incurred in or caused by the claimed in-service injury, event or illness or that a knee disorder was caused or aggravated by his service-connected disabilities.  The examiner found no evidence in the Veteran's service treatment records that the claimant had reported knee pain or injuries in service.  

It was noted that the Veteran had been diagnosed with a knee strain in 2015 and that knee arthritis was confirmed by X-ray in 2016.  The examiner stated that there was no proximity of the Veteran's knee disorders to his military separation.  The examiner noted that knee sprains, and strains were common soft-tissue injuries which could be caused by sudden trauma and that overuse injuries occurred gradually over time, e.g., when an athletic or other activity is repeated so often, areas of the body do not have enough time to heal between occurrences.  In this regard, the examiner noted that there had been a significant delay from the time of the Veteran's military separation until his initial diagnoses of knee strain in 2015 and bilateral osteoarthritis in 2016. The examiner opined that the Veteran's knee osteoarthritis was a cumulative effect of normal wear and tear due to normal and occupational activities and aging.  The examiner also noted that the Veteran was morbidly obese, a finding which caused additional stress on the knee joints.  

The VA examiner also opined that there was no nexus that could be established between the Veteran's service connected diabetes, diabetic peripheral neuropathy, or erectile dysfunction.  The examiner found no evidence that the Veteran's service-connected right ankle condition had directly or indirectly caused his knee problems.

In sum, the evidence discloses that the Veteran's bilateral knee disorder, diagnosed primarily as arthritis, was first manifested many years after service.  As above, the preponderance of the evidence is against a finding that a current knee disorder is related to service.  Although the service medical records show complaints of right knee pain on one occasion, there was no evidence of any chronic, identifiable underlying right knee pathology, and the Veteran did not complain of knee pain again during his remaining seven months of service.  Chronic, identifiable knee pathology, diagnosed primarily as degenerative joint disease, was not manifested for many years after service, and there is no competent evidence on file that it is in any way related thereto.  Indeed, the most recent VA examiners concur that knee disorders are unrelated to the claimant's service.  While they note that arthritis may develop following an injury, there is no evidence of a knee injury in service.  The examiners state that arthritis is, generally, a function of aging, and that the Veteran demonstrated additional risk factors for arthritis, including excess weight and heavy physical work after service.  Moreover, they found that the Veteran's knee disability is unrelated to his service-connected diabetes, diabetic peripheral neuropathy of the lower extremities, erectile dysfunction, or right ankle disorder.  With respect to the right ankle, the April 2017 examiner found that the Veteran's multiple risk factors outweighed the potential musculoskeletal effects of his service connected right ankle condition.  The examiners reached their opinions following examinations of the Veteran and a full review of the record; and the Veteran has submitted no competent evidence to the contrary.  

Because a chronic, identifiable bilateral knee disability was not manifested for many years after service, and because there is no evidence of a nexus to service or to a service-connected disability, the Veteran does not meet the criteria for service connection on a direct, presumptive, or secondary basis.  Accordingly, service connection is not warranted.  

The Left Ankle

The Veteran's service treatment records, and the reports of his June 1970 service entrance examination and his March 1972 service separation examination, are negative for any complaints or clinical findings of a left ankle disorder.  Such a disorder, diagnosed primarily as degenerative arthritis, was first manifested many years after service.  

In June 2007, the VA Podiatry Service reported that the Veteran had left ankle degenerative joint disease; and VA examinations in February 2016 and April 2017, the examiners confirmed that diagnosis.  The April 2017 VA examiner also found evidence of a left ankle sprain in 2014 and tendonitis in 2016.  There is, however, no evidence to support the Veteran's contention that his left ankle disorder is in any way related to service or to any of his service-connected disabilities.  

During his VA examinations, the Veteran reported that his left ankle disability had first been manifested many years after service; and the examiners concurred that there was no evidence of a nexus between that disability and any event in service.  

The primary thrust of the Veteran's contentions is that his left ankle disability is the result of falls caused by his right ankle giving way.  The VA examiners acknowledged that additional stress caused by altered weight bearing on the Veteran's left ankle could cause a progression of the left ankle disorder beyond normal wear and tear.  The examiners, however, generally concurred that left ankle osteoarthritis was independent from the Veteran's service-connected right ankle condition due to the length of time of diagnosis after military separation.  Moreover, the examiners concurred that the variables of the Veteran's post-service occupation, body habitus, and normal wear and tear were greater contributing factors than his service-connected right ankle condition.  Finally, the VA examiners opined that it was less likely than not that the Veteran's service-connected diabetes, diabetic peripheral neuropathy, posttraumatic stress disorder, and/or erectile dysfunction had caused, contributed to, or aggravated his left ankle condition.  They found no physiological nexus that could be established between the service-connected conditions and left ankle arthritis.  As above, the Veteran has not presented any competent evidence to the contrary.  

In light of the foregoing, the Board finds the preponderance of the evidence against service connection for a left ankle disability.  Because a chronic, identifiable left ankle disability was not manifested for many years after service and because there is no evidence of a nexus to service or to a service-connected disability, the Veteran does not meet the criteria for service connection on a direct, presumptive, or secondary basis.  Accordingly, service connection is not warranted and the appeal is denied.  

The Feet

The service treatment records show that the appellant sustained a severe right ankle sprain inservice.  Service connection was granted for residuals of that right ankle injury, including arthritis.  However, the Veteran's service treatment records, and the reports of his June 1970 service entrance examination and his March 1972 service separation examination, are negative for any complaints or clinical findings of a separate disorder affecting either foot.  Such a disorder, diagnosed primarily as degenerative arthritis was first manifested many years after service.  

VA treatment records show that in December 1977, the Veteran twisted his right foot and that it was painful to bear weight and was swollen.  X-rays of the right foot revealed that the bony structures and joints were unremarkable with no evidence of fractures or dislocations.  The diagnosis was an acute right ankle sprain.  

Records from Scotland Memorial Hospital show that in November 1988, the Veteran sustained a left great toe injury at work.  X-rays were negative.  

In December 2005 and February 2006, the Veteran was treated for right tarsi joint arthritis.  

More recent records, include the reports of the Veteran's VA examinations in February 2016, February 2017, and April 2017.  Although the most recent VA examiner noted the presence of bilateral metatarsalgia and hallux rigidus, the examinations show that Veteran's bilateral foot disorders are primarily manifested by complaints of burning, needle-like sensations in both feet.  The three VA examiners agree that those sensations are part and parcel of the Veteran's already service connected lower extremity diabetic peripheral neuropathy.  There is no evidence on file of any relationship between the metatarsalgia and/or hallux rigidus and either service or a service-connected disability.  Indeed, none of the examiners found any basis for service connection for a separate, chronic, identifiable disorder of either foot.  

In short, there is no competent evidence of a chronic, identifiable foot disability in service or a nexus between any current foot disability and service or a service-connected disorder.  Accordingly, the Veteran does not meet the criteria for service connection on a direct or secondary basis.  Therefore, service connection for a foot disorder is not warranted, and the appeal is denied.  

Pulmonary Disease

The Veteran seeks service connection for pulmonary disease.  He reports experiencing shortness of breath when going up and down steps or when he walked a little faster than he should.  

The Veteran's service treatment records and the reports of his service entrance and separation examinations are negative for any complaints or clinical findings of a pulmonary disorder of any kind.  

During VA treatment in July 2004, the Veteran complained of occasional wheezing, and in August 2004, he complained of coughing.  

In February 2016, the Veteran was examined by VA to determine the nature and etiology of any diagnosed pulmonary disorder.  At that examination the Veteran denied any shortness of breath, hemoptysis, cough, sputum production, or pleuritic pain.  It was noted that he had used an inhaler for two episodes of acute bronchitis, once in January 2009 and once in August 2010.  The examiner also noted that the Veteran had shortness of breath in association with congestive heart disease.  The examiner stated that the Veteran did not then have, nor had he ever had, a diagnosis of a pulmonary condition.  

In March 2017, the Veteran underwent pulmonary function testing.  It showed a moderately severe restrictive defect which the examiner found partially due to the Veteran's body habitus.  It was also noted that he had a mild obstructive defect without a significant response to bronchodilator.  

In April 2017, the Veteran was re-examined by VA to determine the nature and etiology of any diagnosed pulmonary disorder.  The Veteran contended that he had a respiratory disorder including asthma, and that it began when he returned from Vietnam.  He claimed that it was due to exposure to Agent Orange.  Physical examination was notable for no acute findings on X-ray study.  Following the examination the examiner opined that it was less likely than not that the obstructive and restrictive lung disease had been incurred in or caused by an in-service injury, event or illness.  The examiner also opined that it was less likely than not that an obstructive and restrictive lung disease was caused or aggravated by a disorder for which service connection had already been established.  

The examiner reiterated that there was no evidence in the service treatment records showing that the Veteran had chronic respiratory symptoms, such as dyspnea, wheezing, coughing.  The examiner found that the Veteran had been diagnosed with restrictive lung disease in 2006 and obstructive pulmonary disease in 2011.  The examiner reported that the main cause of chronic obstructive pulmonary disease in developed countries was smoking.  Significantly, the record showed that the Veteran had been referred to a VA smoking cessation program in April 2011 with an admitted 120 pack year smoking habit.  (The Board notes in passing that the law precludes granting service connection for a disability caused by inservice smoking, 38 U.S.C.A. § 1103 (West 2014)). 

The VA examiner noted that restrictive lung disease was often caused by pulmonary fibrosis or scarring of the lung tissue.  She stated that causes could also include obesity, radiation, certain medications, sarcoidosis, an allergic reaction to inhaled particles, acute respiratory distress syndrome, and tuberculosis.  She found no radiological evidence of pulmonary fibrosis, tuberculosis, or sarcoidosis.  There also was no documentation of treatment for cancer.  She did note that the Veteran worked in a cotton mill after service and that he had a high body mass index.  

The VA examiner considered the possibility of secondary service connection but found that no nexus could be established between obstructive and restrictive lung disease and his service-connected posttraumatic stress disorder, diabetes, diabetic peripheral neuropathy, erectile dysfunction, or right ankle disability.  The examiner opined that the Veteran's service-connected conditions had not caused or aggravated his pulmonary condition

The VA examiner stated that there was no evidence that the Veteran had been seen for shortness of breath while on active duty. The examiner further stated that the Veteran's shortness of breath was a symptom of his congestive heart disease and had not been caused by posttraumatic stress disorder, degenerative joint disease, or diabetes.  

In sum, the record discloses that the Veteran's pulmonary disorder, diagnosed primarily as chronic obstructive pulmonary and restrictive lung diseases, was first manifested more than 30 years after service, and the preponderance of the evidence is negative for any findings that it is related to service.  The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Maxson.  Moreover, no competent evidence had been received to show a nexus between any lung disorder and the appellant's service.  While the Veteran contends that his pulmonary disorder is the result of his exposure to Agent Orange in the Republic of Vietnam, neither chronic obstructive pulmonary disease nor a restrictive lung disease are presumptive disorders under the provisions of 38 C.F.R. §§ 3.307, 3.309.  In addition, the preponderance of the evidence is against a finding of a nexus between those disorders and Agent Orange exposure.  Indeed, no competent evidence has been received to support the Veteran's contention.  Finally, no competent evidence has been received to support the Veteran's contention that his chronic obstructive pulmonary disease and restrictive lung disease are proximately due to or have been aggravated any disease for which service connection has already been established.  For these reasons, the Veteran does not meet the criteria for service connection for a pulmonary disorder on a direct, presumptive, or secondary basis.  Accordingly, service connection is not warranted, and the appeal is denied.  

Acid Reflux Disease 

The Veteran's service entrance examination report reveals no complaints or clinical findings of a gastrointestinal or esophageal disorder of any kind.  

In November 1971, the appellant was seen for complaints of abdominal cramping and difficulty swallowing, as well as a history of malaise, nausea, vomiting, and diarrhea.  He was admitted to the hospital where an examination was unremarkable except for active bowel sounds and epigastric tenderness.  He was placed on a full liquid diet and prescribed Lomotil and Compazine.  On the second hospital day, his diarrhea had subsided.  He began tolerating solid foods and, subjectively, he appeared much improved.  On the third hospital day, he was discharged to duty with a final diagnosis of gastroenteritis.  

During his March 1972 service separation, there were no complaints or clinical findings of a gastrointestinal or esophageal disorder of any kind.  On examination, his abdomen and viscera were normal.  

During his July 1985 Agent Orange protocol examination, the Veteran reported that he occasionally had diarrhea and saw blood in his stool.  

VA outpatient treatment records show that in July and August 2004, the Veteran complained of abdominal discomfort and mild, intermittent epigastric burning sensation along with mild nausea and occasional loose stools.  The diagnosis was dyspepsia.  

On a VA hospital discharge summaries, dated in September 2004 and April 2007, it was noted that the Veteran had a diagnosis of gastroesophageal reflux disease.  

Following a January 2010 VA examination the examiner confirmed that the Veteran had gastroesophageal reflux disease but opined that the disorder was not a continuation of his stomach cramping and difficulty swallowing in service.  The examiner noted that the Veteran had acute gastrointestinal distress during service.  Inservice the appellant had complained of difficulty swallowing solids in association with an acute illness which included a fever of 100 degrees.  The examiner further noted that the onset of swallowing discomfort occurred after administration of Compazine, an anticholinergic medication which slowed digestive activity.  The examiner opined that such medication was the more likely cause of the Veteran's acute episode of dysphagia.  The January 2010 examiner noted that the Veteran's symptoms completely resolved the following day, and the appellant was discharged to full duty.  The examiner also noted that there were no complaints or symptoms on the Veteran's separation examination.  The examiner found that following the Veteran's discharge, there was no evidence of continuity of care for gastric symptoms until 2005.  

During a VA gastrointestinal examinations in February 2016, the examiner confirmed the diagnosis of gastroesophageal reflux disease, and listed the date of diagnosis as February 2005.The examiner opined that it was less likely than not that gastroesophageal reflux disease was related to the Veteran's service.  It was noted that the Veteran had had viral gastroenteritis in service and that as a result of the treatment, he developed symptoms of dysphagia. The VA examiner stated that although viral gastroenteritis could be serious, it was usually self-limiting with appropriate treatment.  Citing recent medical literature, the VA examiner reported that characteristics of the history had suggested a viral etiology of acute gastroenteritis include: an intermediate incubation period (24 to 60 hours), a short infection duration (12 to 60 hours).  The VA examiner noted that there was no evidence that the Veteran had been treated for gastroesophageal reflux disease in service and found no evidence that degenerative joint disease, posttraumatic stress disorder, or diabetes caused gastroesophageal reflux disease. 

During an April 2017 VA gastrointestinal examination the examiner confirmed the diagnosis of gastroesophageal reflux disease, as well as the date of diagnosis, February 2005.  The examiner opined that it was less likely than not that gastroesophageal reflux disease was related to the Veteran's service.  The examiner found no evidence that the Veteran reported chronic upper gastrointestinal symptoms in service.  The VA examiner noted that there had been no evidence of a recurrence in service and no evidence of chronicity proximal to military separation in 1972.  She noted that after having been diagnosed with gastroesophageal reflux disease in February 2005, the Veteran had undergone an esophagogastroduodenoscopy in 2006, which had been normal.  The examiner reported that gastroesophageal reflux disease could be caused by, or attributed to, dietary, and lifestyle behaviors.  She stated that certain foods and beverages could trigger reflux, as could smoking and obesity.  

The VA examiner opined that it was less likely than not, that the Veteran's gastroesophageal reflux disease had been caused or permanently aggravated by his service connected diabetes, diabetic peripheral neuropathy, erectile dysfunction, or right ankle disorder.  The examiner stated that there was no physiological nexus that existed between the Veteran's gastroesophageal reflux disease and those conditions.

As above, the normal medical findings at the time of the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Maxson.  In addition, the preponderance of the foregoing evidence, including the opinions of three different VA examiners, is against a finding of a nexus between the Veteran's gastroesophageal reflux disease and any event in service.  The Veteran has presented no competent evidence to the contrary; and therefore, he does not meet the criteria for service connection on a direct or secondary basis.  Accordingly, entitlement to service connection for gastroesophageal reflux disease is not warranted, and the appeal is denied.  

Additional Considerations

In arriving at these decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against each of the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 


ORDER

New and material evidence not having been received, the request to reopen a claim of service connection for a skin disorder is denied.  

Entitlement to service connection for a right shoulder disorder is denied.  

Entitlement to service connection for an elbow disorder is denied.  

Entitlement to service connection for a low back disorder is denied.  

Entitlement to service connection for right and left knee disorders is denied.  

Entitlement to service connection for a left ankle disorder is denied.  

Entitlement to service connection for right and left foot disorders is denied.  

Entitlement to service connection for pulmonary disease is denied.  

Entitlement to service connection for acid reflux disease to include gastroesophageal reflux disease is denied.


REMAND

The Veteran also seeks entitlement to service connection for heart disease and headaches.  Those issues were before the Board in January 2015, at which time, they were remanded for further development.  However, after reviewing the record, the Board is of the opinion that additional development of those issues is warranted prior to further appellate consideration.  

With respect to his claim for service connection for headaches, the Veteran has offered several theories of the case.  During his October 2014 hearing before the undersigned the Veteran testified that he injured his head while jumping from a truck, when his unit was under fire.  He stated that he had experienced headaches since that time.  Such an injury is arguably consistent with the circumstances, conditions, or hardships of the Veteran's service as an infantryman in the Republic of Vietnam from July 1971 to March 1972.  

The Veteran also contends that headaches are the result of his exposure to Agent Orange in the Republic of Vietnam and that headaches are aggravated by his service-connected posttraumatic stress disorder.  

In February 2016 and October 2017, the Veteran was examined by VA to determine the nature and etiology of any headache disorder found to be present.  The reports of those examinations reveal disparate findings and opinions, and in April 2017, the examiner suggested that the Veteran be evaluated by a neurologist for a more detailed assessment.  Given that recommendation further development is required.

The Veteran also seeks entitlement to service connection for heart disease.  He contends that it is primarily due to his exposure to Agent Orange or to his service-connected diabetes mellitus.  In this respect, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) is presumed to be the result of exposure to Agent Orange.  38 C.F.R. § 3.309 (2016).

In September 2015, an electrocardiogram revealed no evidence of diagnostic ischemia changes.  There was, however, evidence of an irreversible defect involving the anterioapical segments suggestive of mild ischemia, and significant left ventricular enlargement.  The examiner found that this study was consistent with a predominant non-ischemic cardiomyopathy with mild inducible anterior apical ischemia.  The degree of left ventricular dysfunction is out of proportion to the relative mild ischemia noted.  Therefore, a causal association is unlikely.  

During treatment by the VA Cardiology Service in June 2016, an electrocardiogram revealed possible old myocardial infarctions.  

Following her VA examination in April 2017, the examiner suggested that cardiomyopathy could be related to diabetes.  

In its January 2015 remand, the Board directed VA to perform a cardiac examination by an appropriate VA physician.  The VA physician was to state whether the Veteran suffered from any form of ischemic heart disease.  To date, the Veteran has not had a VA cardiac examination by an appropriate VA physician.

Finally, the Veteran's claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is intertwined with his current claims.  Accordingly, a determination on his claim of entitlement to individual unemployability benefits will be held in abeyance pending the development of his claims of service connection for heart disease and service connection for headaches.  

In light of the foregoing, the case is REMANDED to the AOJ for the following action:

1.  Schedule the Veteran for an examination by a BOARD-CERTIFIED CARDIOLOGIST to determine the nature and etiology of any heart disease found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The Veteran's VBMS and Virtual VA files, as well as a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If any heart disorder is diagnosed, the examiner must identify and explain the elements supporting each diagnosis.  In particular, a diagnosis of ischemic heart disease and any old myocardial infarctions must be ruled in or ruled out.  The examiner must specifically render an opinion whether the appellant suffers from any form of ischemic heart disease.

In addition, the examiner must also render an opinion addressing whether any diagnosed heart disorder is proximately due to or has been aggravated by his service-connected diabetes mellitus.  Aggravation is an increase in the severity of a heart disorder that is proximately due to or the result of a service-connected disease or injury, e.g. diabetes, and not due to the natural progress of the heart disease.  

Please Note:  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  

The examiner must state HOW AND WHY he or she reached the opinion they did.  If the examiner is unable to reach an opinion without resort to speculation, he or she must state why that is so.  

2.  Schedule the Veteran for an examination by a BOARD-CERTIFIED NEUROLOGIST to determine the nature and etiology of any diagnosed headache disorder.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. The Veteran's VBMS and Virtual VA files, as well as a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.

If any headache disorder is diagnosed, the examiner must identify and explain the elements supporting each diagnosis.  For each such disorder the examiner must opine whether it is at least as likely as not that the Veteran's headaches are the result of his head injury in service.  

The examiner must also opine whether it is at least as likely as not that the Veteran's headaches are proximately due to or have been aggravated by his service-connected posttraumatic stress disorder.  Further the examiner must opine whether it is at least as likely as not that the Veteran's headaches are due to his exposure to Agent Orange in service.

The examiner must state HOW AND WHY he or she reached the opinion they did.  If the examiner is unable to reach an opinion without resort to speculation, he or she must state why that is so. 

3.  A copy of the notice informing the Veteran of the date, time, and location of each of the foregoing examinations must be associated with the claims folder.  If any notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

4.  Thereafter undertake any other indicated development. Then readjudicate the issues of entitlement to service connection heart disease and headaches.  Once those actions have been completed, readjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.

If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


